Opinion issued October 1, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00614-CV
                            ———————————
       CECIL R. PORTER AND PS FABRICATORS, LLC, Appellants
                                         V.
 ANTHONY GRIFFIN, A. GRIFFIN LAWYERS, ANTHONY P. GRIFFIN,
INC., LAWYERS, AND ANTHONY P. GRIFFIN, INC., A PROFESSIONAL
                   CORPORATION, Appellees


                    On Appeal from the 23rd District Court
                          Brazoria County, Texas
                         Trial Court Case No. 71412


                          MEMORANDUM OPINION

      Appellants, Cecil R. Porter and PS Fabricators, LLC, have filed a motion to

dismiss the appeal. No other party has filed a notice of appeal, and no opinion has

issued. Further, although appellants failed to include a certificate of conference in
their motion, more than 10 days have passed and no party has responded to the

motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2